DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 June 2022 has been entered.

Response to Arguments
Following response to arguments is based on Applicant’s arguments filed on 03 May 2022.

Regarding Previous Claim Objections
Previous objection to claim 21 has been withdrawn in view of the cancelation of the objected claim.

Regarding Previous Rejection Under 35 USC § 103
Previous rejection of claims 1-6, 8-13, 16-18, 21-22 has been withdrawn in view of the amendment and cancelation of the rejected claims.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for the following examiner’s amendment was given in a telephone interview with Patrick Moon (Reg. No. 77,584) on 14 June 2022.

In the claims, the Examiner’s Amendment is as follows:

Claims 1, 2, 7, 17 have been amended as follows:

1. (Currently Amended) A method performed by a first network node configured as control plane function (CPF), the first network node is coupled, via an Sx interface, to a second network node configured as user plane function (UPF), the method comprising:
transmitting a request message associated with a Packet Detection Rule (PDR) to the second network node via the Sx interface, wherein 
the PDR is applicable to more than one Sx session,
the request message includes an information element (IE),
the IE contains indication information indicating that the PDR is applicable to the more than one Sx session, [[
the indication information includes a group session identifier identifying two or more Sx sessions to which the PDR is applicable or the indication information indicates that the PDR is applicable to all Sx sessions associated with the second network node; and
receiving a response message, from the second network node, indicating whether the transmitted request message is accepted or not by the second network node for applying the PDR.

2. (Currently Amended) The method according to claim 1, wherein the PDR is a node PDR, and the request message is an Sx node PDR management request message.

7. (Currently Amended) The method according to claim 4, wherein the first network node transmits the Sx node PDR management request message associated with the node PDR in any one or more of the following procedures:
a node PDR management request procedure, to indicate to which Sx sessions the node PDR is applicable;
a session establishment request procedure, to indicate if the Sx session to be established is included in said two or more Sx sessions identified by the group session identifier; and
Sx session modification request procedure, to indicate a modification of the group session identifier of the node PDR applicable to the Sx session to be modified.

17. (Currently Amended) A first network node configured as control plane function (CPF), the first network node is coupled, via an Sx interface, to a second network node configured as user plane function (UPF), the first network node comprising:
at least one processor; and
a non-transitory computer readable medium coupled to the at least one processor, the non-transitory computer readable medium  storing instructions executable by the at least one processor, whereby the first network node is configured to:
transmit a message associated with a Packet Detection Rule (PDR) to the second network node via the Sx interface, wherein 
the PDR is applicable to more than one Sx session, 
the message includes an information element (IE),
the IE contains indication information indicating that the PDR is applicable to the more than one Sx session, and
the indication information includes a group session identifier identifying two or more Sx sessions to which the PDR is applicable or the indication information indicates that the PDR is applicable to all Sx sessions associated with the second network node, and
the first network node is further configured to receive a response message, from the second network node, indicating whether the transmitted message is accepted or not by the second network node for applying the PDR.

Allowable Subject Matter
Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record does not show or suggest the combination of the following limitations: “the PDR is applicable to more than one Sx session, the request message includes an information element (IE), the IE contains indication information indicating that the PDR is applicable to the more than one Sx session, the indication information includes a group session identifier identifying two or more Sx sessions to which the PDR is applicable or the indication information indicates that the PDR is applicable to all Sx sessions associated with the second network node”.

Regarding claims 8, 17, 18, these claims are also allowed as they incorporate limitations similar to those set forth in independent claim 1.

It is the claim, taken as a whole, including the interrelationships and interconnections between the various claimed elements, that which make it allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1.	Huang et al. US Patent Application Publication No. 2018/0132141 teaches enhanced multimedia call control in next generation mobile communication systems.

2.	Cai et al. US Patent Application Publication No. 2011/0080890 teaches handover mechanisms with synchronous PDCP protocol under various relay architectures.

3.	Kapoor et al. US Patent Application Publication No. 2009/0323520 teaches bidirectional forwarding detection on multilink bundled interfaces.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 30, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633